John M. Kellogg, P. J. (dissenting):
The crossing was practically a double crossing over the same road. The New York Central road maintained gates; the defendant road put the claimant at its part of the crossing for the protection of people. When not upon the crossing, his station was near the property line of the companies. He had no other duty except to protect the public at the crossing, and the situation was so complicated that when he saw a *780little child about to be run down by a Central train, it was clearly within the line of his duty and the dictates of humanity to exercise his function as a life saver and save the child. If he had remained in his chair, and witnessed the death of the child when he apparently could have saved it, he would undoubtedly have lost his job. The claimant only did what his employer would have done and, if the employer had obseived the situation, it would have required the employee to go to the rescue. From the nature of the service, it was a fair condition of it that in an emergency like this the employee was to act as a human being and that by such action he should not abdicate the employment. His actions were fairly incidental to his employment. In Matter of Waters v. Taylor Co. (218 N. Y. 248) two contractors were working at their respective jobs on the same building, and when the employee of one contractor went to the relief of the employee of another contractor in another part of the building, it was held that he was well within the scope of his employment in doing the humane act. In that case neither contractor was engaged in a business peculiarly hazardous and neither man was there for the purpose of protecting any one from harm but was charged with the duty of doing his ordinary day’s work. Here was practically a double crossing, each railroad having an employee to protect the public while using the same road. The men were placed in a position calling for quick action in an emergency to save life. Any distinction drawn between the Waters case and this case favors us. I am for an affirmance.
Award reversed and claim dismissed.